Citation Nr: 1332485	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acanthosis nigricans.  

2.  Entitlement to service connection for metabolic syndrome.  

3.  Entitlement to service connection for obesity.  

4.  Entitlement to service connection for post-traumatic stress disorder.  

5.  Entitlement to service connection for major depressive disorder.  

6.  Entitlement to an effective date earlier than June 21, 2001 for the grant of service connection for residuals of mid-thoracic spine injury.

7.  Entitlement to an effective date earlier than September 29, 2009 for the grant of a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2007, the RO granted service connection for mid thoracic spine injury and assigned a noncompensable evaluation, effective June 21, 2001.  In February 2009, the RO granted entitlement to TDIU, effective September 29, 2009.  

In July 2010, the RO denied service connection for ancanthosis nigricans and metabolic syndrome, and declined to reopen a previously denied claim for service connection for obesity.  In August 2010, the RO denied service connection for PTSD and major depressive disorder.  The Veteran perfected an appeal of the issues addressed in the July and August 2010 rating decisions.  See 38 C.F.R. § 20.200 (2013).  

At the beginning of the appeal, the Veteran was represented by Darla L. Lilley, attorney at law.  However, in a February 2013 VA Form 21-22, the Veteran appointed the Disabled American Veterans (DAV) as his representative.  In March 2013, the Veteran's attorney submitted a motion to withdraw.  A copy of this correspondence was sent to the Veteran.  The appeal was subsequently certified to the Board.  Thus, DAV is listed as the Veteran's representative on the title page of this decision.
 
The issue of entitlement to an increased evaluation for residuals of mid-thoracic spine injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for "back injury" in November 1995, which is within one year of the date of his September 2, 1995 discharge.

2.  A February 1996 rating decision granted service connection for residuals, lumbar spine.  The Veteran did not file a notice of disagreement (NOD).

3.  On June 21, 2001, the Veteran filed a claim for "back problems."

4.  A February 2002 rating decision denied entitlement to service connection for residuals of mid-thoracic spine injury.  The Veteran did not file an NOD.

5.  On February 17, 2004, the Veteran filed a claim to reopen entitlement to service connection for residuals of mid-thoracic spine injury.

6.  In August 2004, the RO reopened the claim for service connection for residuals of mid-thoracic spine injury based on the submission of relevant STRs that were not previously considered and a VA examination report that attributed the Veteran's current thoracic spine disability to an in-service injury based on the STRs; the Board subsequently granted service connection in October 2007, and the RO assigned an effective date of June 21, 2001.

7.  The earliest document in the claims file that may be accepted as a claim for service connection for mid thoracic spine injury is a VA Form 21-526 received in November 1995.

8.  In a March 2013 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal on the issues of service connection for acanthosis nigricans, metabolic syndrome, obesity, post-traumatic stress disorder, and major depressive disorder.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 3, 1995 for the grant of service connection for residuals of mid-thoracic spine injury are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(c), 3.400 (2013). 

2.  The criteria for withdrawal of this appeal on the issues of service connection for acanthosis nigricans, metabolic syndrome, obesity, post-traumatic stress disorder, and major depressive disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.
 
II.  Earlier Effective Date for Service Connection 

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes that revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  The substance of 38 C.F.R. § 3.400(q)(2) is now included in the revised § 3.156(c).  Prior to the revision, § 3.400(q)(2) governed the effective date of benefits awarded when VA reconsidered a claim based on newly discovered service department records.  The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) and (2) without substantive change.  See 70 Fed. Reg. 35388 (2005).  As in effect prior to October 6, 2006, 38 C.F.R. § 3.156(c) and 
§ 3.400(q)(2) together establish an exception to the general effective date rule in 
§ 3.400, which provides that the effective date of an award of benefits will be the date of claim or the date entitlement arose, whichever is later.  The exception applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for a benefit and those records lead VA to award a benefit that was not granted in the previous decision.  Under this exception, the effective date of such an award may relate back to the decision of the original claim or date entitlement arose, whichever is later, even though the decision on that claim may be final under § 3.104. 

As noted above, § 3.156(c) was revised to clarify VA's current practice that when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in § 3.156(c).  Because the rule regarding the effective date of an award of benefits based all or in part on newly-discovered service department records is now included in § 3.156(c), the effective date provision was removed from § 3.400(q).  Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

The Veteran filed a formal claim for service connection for "back injury" in November 1995, which is within one year of his September 2, 1995 discharge.  

In February 1996, the RO granted service connection for residuals, lumbosacral spine, and assigned a 10 percent evaluation, effective September 3, 1995.

The next relevant communication from the Veteran is a claim for "back problems" received on June 21, 2001.  

A June 20, 2001 private treatment record shows that the Veteran had recently "reinjured" his back at work.  He complained of mid and low back pain.  An MRI revealed posterior disc bulging at T7-T8, T8-T9, and T10-T11.  

The Veteran submitted to an August 2001 VA examination.  The examiner considered the Veteran's history with respect to the claimed in-service back injuries and the 2001 work-related injury.  He stated:  "I am convinced not only that this veteran had an injury in the mid thoracic spine and also strain of the lumbar spine while on active duty."  The examiner noted that the recent MRI confirmed that this condition was still present in the Veteran.  He diagnosed "status post fall in Marine Corps training with a mid level thoracic spine injury in 1992."  Notably, STRs were not available for review.  

STRs on file at that time documented treatment in September 1994 for low back pain considered to be secondary to an in-service lifting injury.  At that time, the Veteran reported an October 1993 back injury sustained in combat water safety school, as well as a November 1993 fall down a hill.  X-rays contained findings with respect to the lumbar spine.  He was placed on bed rest.  A November 1994 STR notes that the Veteran's low back pain had resolved.  In January 1995, the Veteran was treated for middle back pain.  It was noted that the Veteran "hurt his back while carrying Zodiac boots at Del Mar Beach."  The diagnosis was left paravertebral muscle spasm.  In June 1995, he was treated for upper back pain.  

The August 1995 separation examination contains an abnormal clinical evaluation of the spine and a diagnosis of mechanical back pain with X-ray evidence of L5-S1 and L4-L5 herniated nucleaus pulposus and grade I retrolisthesis L5-S1.  On the accompanying medical history report, the clinician noted that the Veteran reported "thoracic paraspinal myofascial pain since fall during field training in 1993."  The Veteran reported that the pain was recurrent.  The clinician noted tenderness to palpation at T6.

In February 2002, the RO denied service connection for residuals of mid-thoracic spine injury, finding no evidence of an in-service injury or diagnosis.  Notice was issued to the Veteran on February 25, 2002; the Veteran did not file a timely NOD.

In February 2004, the Veteran filed a request to reopen the previously denied claim for residuals of mid-thoracic spine injury.  He noted that there was evidence of mid-thoracic spine injury in his STRs, and submitted a May 1995 STR reflects findings of cervical/thoracic back muscle spasm.

In May 2004, the Veteran underwent a VA examination.  The examiner diagnosed degenerative arthritis of the thoracic spine by X-ray.

The RO reopened the claim in August 2004, but denied it on the merits.  The Board subsequently granted service connection in an October 2007 decision.  In November 2007, the RO assigned an effective date of June 21, 2001 for the grant of service connection for residuals of mid-thoracic spine injury. 

The Veteran contends that the effective date for service connection for residuals of mid-thoracic spine injury should be the day following his September 2, 1995 discharge based on the claim filed in November 1995.  

Typically, in a case that has been reopened, the effective date would be the date of receipt of the veteran's claim to reopen.  38 C.F.R. § 7105.  However, in this case the facts are such that the new and material evidence to reopen the claim consists of a service department record that existed and had not been associated with the claims file when VA initially adjudicated the Veteran's thoracic spine claim in February 2002.  See 38 C.F.R. § 3.156(c)(1).  There is no indication that the Veteran was in possession of the service department record at the time the RO adjudicated his claim in February 2002.  Thus, in light of receipt of the service department record, the prior decision as to entitlement to service connection for residuals of mid-thoracic spine disability is "reconsidered" based on all the evidence, thus negating the finality of the prior February 2002 decision which denied entitlement to service connection for residuals of mid-thoracic spine injury. 

The Board finds that the description of "back injury" on the November 1995 VA Form 21-526 was intended to contemplate all residuals of an in-service back injury, to include the lumbar and thoracic spine.  The November 1995 VA Form 21-526 is thus the earliest document that can be construed as a claim for service connection for residuals of mid-thoracic spine injury.  As noted above, the November 1995 claim was filed within one year of the Veteran's September 2, 1995 discharge from active service.  While the presence of compensable disability is difficult to discern from records available in 1995, that matter is not currently before the Board.  Therefore, an effective date of September 3, 1995 is warranted for the grant of service connection for residuals of mid-thoracic spine injury. 

III. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  In the present case, in a March 2013 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran withdrawing the appeal of the issues of service connection for acanthosis nigricans, metabolic syndrome, obesity, post-traumatic stress disorder, and major depressive disorder.   Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


ORDER

Entitlement to an effective date of September 3, 1995 for the grant of service connection for residuals of mid-thoracic spine injury is granted.

The appeal regarding the issues of service connection for acanthosis nigricans, metabolic syndrome, obesity, post-traumatic stress disorder, and major depressive disorder is dismissed.  


REMAND

The Veteran requests an effective date going back to September 2008 when he filed an informal claim for TDIU.

The Board notes that service connection has been established for major depressive order (50 percent from September 29, 2009); residuals, lumbosacral strain (40 percent from June 21, 2001 to September 26, 2003); bursitis, right shoulder (10 percent from March 7, 2005); bilateral hearing loss (0 percent from September 3, 1995); residuals of mid-thoracic spine injury (0 percent from June 21, 2001 to September 26, 2003); and lumbosacral strain and mid-thoracic spine injury (40 percent from September 26, 2003).

The Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a) for TDIU until September 29, 2009.  Nevertheless, he may alternatively establish his entitlement to this benefit prior to September 29, 2009 on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment, even prior to that date, solely due to his service-connected disabilities.

The Board is precluded from assigning a TDIU on this alternative basis in the first instance.  Instead, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

The record shows the Veteran has been awarded SSA benefits and found unable to work since 2006 due to degenerative joint disease/degenerative disc disease of the thoracic and lumbar spine; impingement syndrome of the right shoulder; morbid obesity; anxiety disorder, not otherwise specified; PTSD; and history of polysubstance abuse in sustained remission.  His date of disability is June 26, 2001.  Thus, some of the disabilities for which the Veteran is service connected are the disabilities upon which the Veteran based his claim for SSA benefits.  While the record contains the actual determination letter, the medical records used as a basis for the award are not of record.  There has been no attempt to obtain these records, and they are potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010).  Thus, the AOJ should attempt to obtain the SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to the application of disability benefits from SSA, including (i) a copy of the decision awarding benefits and any re-adjudications, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision(s).  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Then, submit the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point prior to September 29, 2009.  Consideration should be given to the January 2010 SSA decision.

3. Upon completion of the above-requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


